         Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
SAMUEL PHILBRICK et al.,             )
            Plaintiffs,             )
                                    )
v.                                  )    Civil Action No. 1:19-CV-00773 (JEB)
                                    )
ALEX M. AZAR et al.,                )
            Defendants.             )
____________________________________)

 UNOPPOSED MOTION OF THE NEW HAMPSHIRE DEPARTMENT OF HEALTH
AND HUMAN SERVICES TO INTERVENE AS DEFENDANT AND INCORPORATED
            MEMORANDUM OF POINTS AND AUTHORITIES

       Pursuant to Federal Rules of Civil Procedure 24(a) and (b), and LCvR 7(a), the New

Hampshire Department of Health and Human Services (“NH DHHS”) moves to intervene as a

defendant to defend the approval of its Section 1115 Medicaid Demonstration Waiver. The

parties do not oppose this motion.

       The plaintiffs are New Hampshire residents challenging the United States Secretary of

Health and Human Services’ approval of New Hampshire’s Section 1115 Medicaid

Demonstration Waiver, which the New Hampshire legislature originally authorized in 2016.

H.B. 1696, 2016 Leg., Reg. Sess. (N.H. 2016). Although the action challenges New

Hampshire’s Medicaid program, the plaintiffs have named only federal defendants.

Accordingly, the NH DHHS, the single state agency designated to operate New Hampshire’s

Medicaid program and the awardee of the waiver challenged in this action, requests leave to

intervene, either as of right or permissively, in this matter to defend New Hampshire’s Section

1115 Medicaid Demonstration Waiver.




                                                1
         Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 2 of 10



I. The NH DHHS is entitled to intervene as of right under Fed. R. Civ. P. 24(a).

       Federal Rule of Civil Procedure 24(a) sets forth the circumstances in which a party may

intervene as a matter of right. The D.C. Circuit Court of Appeals has “identified four

prerequisites to intervene as of right: ‘(1) the application to intervene must be timely; (2) the

applicant must demonstrate a legally protected interest in the action; (3) the action must threaten

to impair that interest; and (4) no party to the action can be an adequate representative of the

applicant’s interests.’” Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008) (quoting SEC v.

Prudential Sec., Inc., 136 F.3d 153, 156 (D.C. Cir. 1998)).

   A. New Hampshire’s motion is timely.

       In determining whether a motion to intervene is timely, courts “especially weigh[] the

factors of time elapsed since the inception of the suit . . . and the probability of prejudice to those

already parties in the case.” Id. at 886 (internal quotation marks omitted) (quoting United States

v. British Am. Tobacco Australia Servs., Ltd., 437 F.3d 1235, 1238 (D.C. Cir. 2006)). The NH

DHHS is filing this motion approximately one month after the plaintiffs filed this action, see

ECF Doc. No. 1 (filed March 20, 2019), and within nine days of the Court’s April 16, 2019

Minute Order adopting the parties’ joint briefing schedule in this case. The parties’ Joint Motion

Regarding Proposed Briefing Schedule (ECF Doc. No. 11) also contains an agreement to stay the

obligation to Answer the Complaint until resolution of the motions set for briefing.

       Courts have held that motions to intervene filed before an Answer is due (in this case, 60

days after the filing of the complaint, see Fed. R. Civ. P. 12(a)(2)) are timely. See Fund for

Animals, Inc. v. Norton, 322 F.3d 728, 735 (D.C. Cir. 2003) (finding the intervenor’s motion was

timely, given it was filed before the defendants filed their answer); see also Cayuga Nation v.

Zinke, 324 F.R.D. 277, 282 (D.D.C. 2018); Audubon Society of Portland v. Jewell, No. 1:17-CV-




                                                   2
         Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 3 of 10



00069-CL, 2017 WL 9471665, at *2 (D. Ore., March 27, 2017) (“Here, intervenors filed their

motion in a timely manner; intervenors’ motion was filed before federal defendants filed an

answer or response of any kind . . . .”); Associated Dog Clubs of N.Y. State v. Vilsack, 44 F.

Supp. 3d 1, 5–6 (D.D.C. 2014) (ruling the motion to intervene was “clearly timely” as it was

filed two weeks after the complaint was filed); Air Conditioning Trade Ass’n v. Baker, No. CIV

S-12-132, 2012 WL 3205422, at *3 (E.D. Cal. 2012) (ruling motion to intervene was timely filed

as it was filed before defendants answered).

       Given the stay of the Answer deadline, and the fact that the deadlines outlined in the

briefing schedule have not yet come to pass, the NH DHHS’s motion is timely filed.

   B. The NH DHHS has a legally protected interest in this action.

       The plaintiffs have challenged the federal defendants’ approval of New Hampshire’s

Section 1115 Medicaid Demonstration Waiver. Among other things, the plaintiffs request that

this Court declare the defendants’ approval of New Hampshire’s Section 1115 Medicaid

Demonstration Waiver unlawful and “[e]njoin Defendants from implementing the practices

purportedly authorized by the January 11, 2018 State Medicaid Letter and the Granite Advantage

Approval.” ECF Doc. No. 1 at 45-46. However, the NH DHHS—not the federal defendants—

“implement[s] the practices” authorized by New Hampshire’s Section 1115 Medicaid

Demonstration Waiver. In order for the plaintiffs to obtain the relief they seek, the NH DHHS

therefore must be joined as a party. See Fed. R. Civ. P. 19(a)(1)(A) (stating a person is required

to be joined as a party if “in that person’s absence, the court cannot accord complete relief

among existing parties”).

       Even if the NH DHHS’s participation in this matter were not necessary to grant the

plaintiffs the relief they seek, the NH DHHS still has a sufficient legally protected interest to




                                                  3
         Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 4 of 10



justify intervention as of right. This action threatens New Hampshire’s Section 1115 Medicaid

Demonstration Waiver. Through its intervention, the NH DHHS seeks to defend New

Hampshire’s Section 1115 Medicaid Demonstration Waiver from invalidation. Indeed, this

Court has twice allowed a State to intervene in an action challenging the federal government’s

approval of that State’s Section 1115 Medicaid Demonstration Waiver. Gresham v. Azar, Civil

Docket No. 1:18-CV-01900-JEB (D.D.C. Sept. 6, 2018) (granting Arkansas’s unopposed motion

to intervene); Stewart v. Azar, Civil Docket No. 1:18-CV-152-JEB (D.D.C. March 30, 2018)

(granting Kentucky’s unopposed motion to intervene); see also Sierra Club v. Glickman, 82 F.3d

106, 109 (5th Cir. 1996) (finding intervention justified because the action threatened the

intervenors contracts with the government); WildEarth Guardians v. Jewell, 320 F.R.D. 1, 4

(D.D.C. 2017) (finding a sufficient interest to intervene as of right where the state “worked with

the [responsible federal agency] in developing the regulatory framework under which the leases

occurred”).

       Additionally, at least one court of appeals has ruled that, where the intervenor is the “real

target” of the action, intervention must be allowed as of right. Conservation Law Foundation of

New England, Inc. v. Mosbacher, 966 F.2d 39, 43 (1st Cir. 1992) (allowing commercial fishing

groups to intervene as of right in an action against the United States Department of Commerce,

because the groups “are the real targets of the suit and are the subjects of the regulatory plan”).

       Here, the NH DHHS the “real target” of this action. It implements New Hampshire’s

Section 1115 Medicaid Demonstration Waiver. It is the awardee of the Section 1115 Medicaid

Demonstration Waiver. Accordingly, the NH DHHS has a legally protected interest in this

action and should be allowed to intervene.




                                                  4
          Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 5 of 10



    C. This action threatens to impair the NH DHHS’s interest.

        The third factor in determining whether to allow intervention as a matter of right is

whether the action threatens to impair the legally protected interest of the intervenor. Karsner,

532 F.3d at 885. That factor is satisfied here. The NH DHHS’s legally protected interest in this

action is in continuing to operate its Medicaid plan in the manner dictated by state law. The NH

DHHS secured a Section 1115 Medicaid Demonstration Waiver from the defendants to do that.

Exhibit A (attached hereto). Specifically, the New Hampshire Granite Advantage Health Care

Program 1115 Demonstration waiver (No. 11-W-00298/1) did two things relevant to this lawsuit.

First, it waived retroactive Medicaid eligibility coverage so that the State would not have to

provide coverage for any month prior to the month in which an affected beneficiary’s Medicaid

application is filed, as specified in the waiver’s special terms and conditions. Id. at 1. This part

of the waiver has been in effect in New Hampshire since January 1, 2019. Second, the waiver

enables New Hampshire to require community engagement as a condition of eligibility in the

Medicaid program, as described in the waiver’s special terms and conditions. 1 Id. Thus, this

action threatens to impair important public policies that the NH DHHS has the obligation under

federal and state law to implement. The NH DHHS therefore should be permitted to intervene.

    D. New Hampshire’s interests are not adequately represented by the parties.

        To intervene as of right, the intervenor must show that the existing parties do not

adequately represent its interests. See Karsner, 532 F.3d at 885. This “requirement of . . . Rule

[24(a)] is satisfied if the applicant shows that representation of his interest may be inadequate;

and the burden of making that showing should be treated as minimal.’” Fund for Animals, 322

1
 While New Hampshire’s waiver references transitioning Medicaid beneficiaries to the state’s Medicaid Care
Management (“MCM”) delivery system, and enrolling non-exempt Medicaid beneficiaries into managed care
organizations (“MCOs”), effective January 1, 2019, another state plan amendment and federally-approved Section
1915(b) waiver govern those transitions. See Ex. A at 3.



                                                       5
          Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 6 of 10



F.3d at 735 (internal quotation marks omitted); see also Crossroads Grassroots Policy Strategies

v. Fed. Election Comm’n, 788 F.3d 312, 321 (D.C. Cir. 2015) (“A movant ‘ordinarily should be

allowed to intervene unless it is clear that the party will provide adequate representation.’”). A

movant need only show representation of its interest “may be” inadequate. Trbovich v. United

Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972).

        Although the federal defendants and the NH DHHS have shared interests, only the NH

DHHS can adequately represent New Hampshire’s interests in this action. Unlike the federal

defendants’ interests, the NH DHHS’s interest in this action is in defending New Hampshire’s

particular demonstration project, not the federal defendants’ policies regarding Medicaid work

requirements as a whole. As courts have recognized, the federal defendants “have an obligation

to represent the interests of the entire country,” not just the interests of a particular state; thus the

interests of the federal defendants and the interests of New Hampshire may diverge. Atl. Sea

Island Grp. LLC v. Connaughton, 592 F. Supp. 2d 1, 7 (D.D.C. 2008). Indeed, numerous cases

in this circuit have allowed intervention by states when the federal government was already a

party. See, e.g., Guardians v. U.S. Bureau of Land Mgmt., 12-0708, 2012 WL 12870488

(D.D.C. 2012); WildEarth Guardians, 320 F.R.D. 1, 5 (D.D.C. 2017) (holding “the Federal

Defendants do not adequately represent the interest of Wyoming, Colorado, or Utah”); Akiachak

Native Cmty. v. U.S. Dept. of Interior, 584 F. Supp. 2d 1, 7 (D.D.C. 2008) (holding the federal

defendants “have no clear interest in protecting Alaska’s sovereignty or Alaska’s interest”); see

also, e.g., County of San Miguel, Colo. v. MacDonald, 244 F.R.D. 36, 48 (D.D.C. 2007) (“The

District of Columbia Circuit has ‘often concluded that governmental entities do not adequately

represent the interest of aspiring intervenors.’”).




                                                    6
         Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 7 of 10



       Here, while both the defendants and the NH DHHS seek to defend the defendants’

approval of New Hampshire’s Section 1115 Medicaid Demonstration Waiver, only the NH

DHHS can defend and advocate the state-specific interests that motivated it to adopt the waiver

requirements, speak to implementation of those requirements in New Hampshire, and explain

how the project interconnects with other aspects of New Hampshire’s Medicaid Program. New

Hampshire may also distinguish itself and its Section 1115 Medicaid Demonstration Waiver

from the projects of other states, or distinguish the defendants’ approval of its project and their

approval of others, while the federal defendants choose to defend Medicaid policies regarding

community engagement requirements generally. Accordingly, New Hampshire’s interests may

not be adequately represented by the federal defendants. Therefore, the Court should grant the

NH DHHS’s motion to intervene as a matter of right.

II. Alternatively, the NH DHHS should be permitted to intervene under Fed. R. Civ. P.
    24(b)(2).

       Under Federal Rule of Civil Procedure 24(b)(2), “[o]n timely motion, the court may

permit a federal or state governmental officer or agency to intervene if a party’s claim or defense

is based on: (A) a statute or executive order administered by the officer or agency; or (B) any

regulation, order, requirement, or agreement issued or made under the statute or executive

order.” Courts have interpreted Rule 24(b)(2)’s reference to “governmental officer[s] or

agenc[ies]” to permit federal or state governments to intervene under Rule 24(b)(2). See, e.g.,

Huff v. Comm’r, 743 F.3d 790, 794 (11th Cir. 2014); Coffey v. Comm’r, 663 F.3d 947 (8th Cir.

2011); Appleton v. Comm’r, 430 F. App’x 135 (3d Cir. 2011).

       In determining whether to allow intervention under this rule, the Court considers

“whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3). As noted above, this motion is timely and granting it will not



                                                  7
         Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 8 of 10



prejudice the parties, given that nothing has taken place in this case beyond the filing of the

action. The NH DHHS will adhere to the present briefing schedule. Additionally, this action

challenges New Hampshire’s Section 1115 Medicaid Demonstration Waiver, which was “issued

or made under [a] statute,” the Medicaid Act, that the NH DHHS helps administer in New

Hampshire, consistent with the New Hampshire State Medicaid Plan and state law.

Accordingly, this Court should permit the NH DHHS to intervene under Fed. R. Civ. P. 24(b)(2).

III. The NH DHHS requests relief from Federal Rule of Civil Procedure 24(c) at this time;
     It will file a timely Answer in accordance with the parties’ agreed-upon schedule.

       Under the Federal Rules of Civil Procedure, and this Court’s Local Rules, a motion to

intervene must state the grounds for intervention and “be accompanied by a pleading that sets out

the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24(c); LCvR 7(j). With

regard to the inclusion of a pleading, this Court has stated that it “may permit a degree of

flexibility with technical requirements when the position of the movant is apparent from other

filings.” Ying Qing Lu v. Lezell, 11-1815, 2012 WL 1929904, at *1 (D.D.C. May 29, 2012); see

also Massachusetts v. Microsoft Corp., 373 F.3d 1199, 1236 n.19 (D.C. Cir. 2004) (regarding

non-inclusion of a pleading under Rule 24(c), stating that the Court “find[s] no reason to bar

intervention based solely upon this technical defect, if defect it be”).

       The NH DHHS seeks to intervene as a defendant in this matter. The parties to this case

have agreed to structure it in such a way as to delay the filing of any Answer until after the

motions identified in the April 16, 2019 briefing schedule order have been resolved. The NH

DHHS intends to abide by the same briefing schedule as the existing parties and agrees to be

bound by the same arrangement to file an Answer after the motions set for briefing have been

fully resolved. Additionally, the NH DHHS’s position and interest in the litigation is evident

from the complaint, this motion and incorporated memorandum, and similar lawsuits brought to



                                                  8
          Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 9 of 10



enjoin similar programs in other states. See Gresham v. Azar, No. 1:18-CV-01900JEB; Stewart

v. Azar, No. 1:18-CV-152JEB; see also Hughes v. Abell, 09-220, 2014 WL 12787807, at *7

(D.D.C. Feb. 10, 2014) (“[B]ecause the requirement is designed to help determine whether the

movant has a claim or defense that shares a common question of fact, courts have approved

intervention motions without a pleading where the court was otherwise apprised of the grounds

for a motion.”) (quotation omitted). Thus, at this stage in the proceedings, the purpose of Rule

24(c) has been satisfied, Ying Qing Lu, 2012 WL 1929904, at *1, and, if the NH DHHS is

permitted to intervene, it will file an Answer when the parties and the court expect such a

pleading to be filed.

        Finally, this case has only recently begun, and there will be no delay in the proceeding

and no prejudice to any party by allowing the NH DHHS to intervene and answer the complaint

on the same schedule and under the same circumstances as the federal defendants. Cf.

Providence Baptist Church v. Hillandale Committee, Ltd., 425 F.3d 309, 314-15 (6th Cir. 2005)

(noting that some circuit courts have permitted strict enforcement of Rule 24(c) where there is

some prejudice to the parties). Therefore, the NH DHHS asks that this Court to excuse it from

submitting an answer with its intervention motion and ordering instead that the NH DHHS shall

abide by the same briefing schedule and timeframe for filing an answer as the federal defendants

in this matter.

                                           Conclusion

        For the reasons above, this Court should grant the NH DHHS’s unopposed motion to

intervene as a defendant.




                                                 9
        Case 1:19-cv-00773-JEB Document 15 Filed 04/25/19 Page 10 of 10



                                            Respectfully submitted,

                                            NEW HAMPSHIRE DEPARTMENT OF
                                            HEALTH AND HUMAN SERVICES

                                            By its attorney,

                                            GORDON J. MACDONALD
                                            ATTORNEY GENERAL

Dated: April 25, 2019                       /s/ Anthony J. Galdieri
                                            Anthony J. Galdieri, NH Bar #18594
                                            Senior Assistant Attorney General
                                            Lindsey B. Courtney, NH Bar #20671
                                            Government Certification form Pending
                                            Attorney
                                            Civil Bureau
                                            33 Capitol Street
                                            Concord, NH 03301-6397
                                            (603) 271-3650
                                            anthony.galdieri@doj.nh.gov
                                            lindsey.courtney@doj.nh.gov


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent by ECF on April 25, 2019 to
counsel of record.

                                            /s/ Anthony J. Galdieri
                                            Anthony J. Galdieri




                                               10
